La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
El 13 de septiembre de 1983 el demandante recurrente Ariel Arroyo presentó ante el Tribunal Superior, Sala de Ca-guas, una demanda jurada contra Rattan Industries, Inc., su Presidente, René López Duprey y su Vicepresidente, Ferdinand E. Sánchez Martínez, en la cual solicitaba sentencia de-claratoria, injunction preliminar, injunction permanente y daños y perjuicios. En dicha demanda alegó que trabajaba para la codemandada como ebanista y devengaba “un salario de $3.60 la hora, a razón de ocho (8) horas diarias”; que era “padre de familia y el único proveedor de sustento para su esposa y tres hijos menores de edad”, y que la codemandada Rattan Industries, Inc. era una empresa que se dedicaba, entre otras cosas, a la manufactura de muebles; que el 21 de junio de 1983 “fue suspendido de empleo y sueldo por una semana por el [codemandado] René López Duprey, por ne-garse a tomar un examen de polígrafo”; que el “25 de agosto de 1983 el [codemandado] Ferdinand E. Sánchez Martínez [lo] suspendió de empleo y sueldo por tres semanas . . . por *41. . . volver [se] a neg[ar] a tomar un examen de polígrafo”; que en ese momento se encontraba suspendido de empleo y sueldo, y que “debe [ría reintegrarse] a [su] trabajo el . . . 15 de septiembre de 1983”. También alegó que cuando fue re-clutado en el 1974 no era una condición del empleo el que con-sintiera a someterse al examen de polígrafo y que “[e]l exa-men de polígrafo es un método de cuestionable certeza cien-tífica, utilizado para alegadamente establecer la veracidad o mendacidad de la respuesta” de la persona que se somete al examen.
El Reglamento de la codemandada Rattan Industries, Inc., Tópico XXXIII sobre Normas de Disciplina, Regla 41 disponía:
Negarse a tomar examen de polígrafo periódico o especí-fico:
PRIMER PASO — Una semana de suspensión.
SEGUNDO PASO — Si al regresar de la suspensión se niega de nuevo a tomar el examen, tres (3) semanas de sus-pensión.
TERCER PASO — Si al regresar de la segunda suspensión se niega de nuevo a tomar el examen, separación definitiva.
A la luz de estos hechos, el demandante solicitó, entre otros remedios, que se declarara la Regla 41 “contraria a [la ley] y al derecho del demandante a la inviolabilidad de su cuerpo, a la dignidad e integridad moral y a no ser expuesto a vejámenes y humillaciones”; se dictara un injunction pre-liminar para ordenar a los demandados que cesaran y desis-tieran “de su intención [de someter] al demandante al . . . examen de polígrafo” y de implantar el tercer paso de la Regla 41; se dictara un injunction permanente para ordenar a los demandados que cesaran y desistieran de “su práctica unilateral, de someter al demandante al examen de polígrafo o a cualesquiera otro examen físico con el propósito de obtener información, como . . . condición para su permanencia en el empleo”; y que se condenara a los demandados a compensar *42al demandante por los daños económicos y por concepto de las angustias morales sufridas como consecuencia de las suspen-siones.
Luego de una serie de trámites procesales, el demandante presentó dos demandas enmendadas y juradas, sustancial-mente iguales a la demanda original. Una, el 20 de octubre de 1983, en la cual añadió a Rattan Specialties, Inc. como de-mandada y otra, el 10 de noviembre de 1983,(1) en la cual alegó que se reintegró a su trabajo el 15 de septiembre de 1983; que el 9 de noviembre de 1983, el codemandado Ferdinand E. Sánchez Martínez le requirió que se sometiera al exa-men del polígrafo, a lo cual se negó, y como consecuencia de esta negativa fue despedido por los demandados. (2)
El 23 de noviembre de 1983, luego de celebrar la vista sobre el injunction preliminar, el tribunal dictó sentencia que desestimó la demanda por “no aduc[ir] causa de acción alguna que justifique la concesión de un [remedio] ”; ya que de la segunda demanda enmendada surgía “claramente que el reclamante no [tenía] derecho alguno en ley a los remedios que solicita [ba] Es de esta sentencia que el demandante recurre ante este Tribunal. (3)
*43I

Controversias planteadas

Nos corresponde hoy en este pleito analizar, dentro del contexto de la relación obrero-patronal, el ámbito y contorno de los derechos a la intimidad y a la dignidad del ser humano, y a estar protegido contra riesgos para su integridad personal en el trabajo, consagrados en el Art. II, Secs. 1, 8 y 16 de la Carta de Derechos de la Constitución del Estado Libre Aso-ciado de Puerto Rico. Debemos hacer un balance entre estos derechos del individuo y el derecho del patrono al disfrute de su propiedad garantizado por el Art. II, Sec. 7 de la Carta de Derechos.
En su alegato, los demandados plantean que por tratarse de una empresa privada, el Art. II, See. 7 de la Constitución les garantiza el uso y pleno disfrute de su propiedad y que esta “protección constitucional sería letra muerta si como co-rolario no tuviese [n] un derecho claro de evitar que su pro-piedad y hacienda sufra daño, menoscabo, o sea apropiada por actos deshonestos de sus empleados, y en el ejercicio de ese derecho puede [n] emplear aquellos medios lícitos a su alcance que les ayuden a detectar la verdad o mentira de lo que un empleado les informa sobre sus actividades en el trabajo en el curso ordinario de su empleo para su patrono”. Arguyen también que el derecho de propiedad de un patrono les per-mite exigir de sus empleados que le informen y rindan cuen-tas sobre sus actividades en el curso de su trabajo y que tie-nen derecho a utilizar “medios lícitos de corroboración exter-*44nos e independientes del empleado que suministra la informa-ción para asegurarse que lo que se les dice [por el empleado] es lo cierto y correcto”.
Alegan, además, que de constituir el despido del Sr. Ariel Arroyo un despido injustificado éste sólo tendría derecho al remedio que le confiere la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. see. 185a y ss.; pues “la responsabilidad civil en que incurre un patrono al despedir un empleado sin justa causa está limitada a la compensación que fija la citada ley”.
El mecanismo de corroboración utilizado por los deman-dados en este caso fue la prueba del polígrafo, por lo que re-sulta importante para el análisis de las cuestiones constitu-cionales planteadas, que se entienda no sólo el funcionamiento de este instrumento, sino también la evaluación que lleva a cabo el técnico que suministra la prueba.
II

La prueba del polígrafo

El polígrafo es un instrumento que mide reacciones del sistema nervioso autonómico de una persona bajo situaciones controladas. Dicho instrumento registra cambios en la presión sanguínea, respiración, pulso y la reacción galvánica cutánea. (4) La prueba del polígrafo comienza con una entre-*45vista entre el técnico del polígrafo y la persona que va a ser sometida a la prueba. Los propósitos de esta entrevista son obtener información sobre la persona que será examinada, y convencerla de que la prueba del polígrafo es confiable. De esta forma se trata de lograr su más completa cooperación y evitar que mienta. La información obtenida en la entrevista será utilizada más tarde por el técnico durante el examen para formular preguntas irrelevantes y de control (5) que miden la reacción fisiológica de la persona cuando ésta miente y cuando es veraz. Congress of the United States, Office of Technology Assessment, Scientific Validity of Polygraph Testing, A Research Review and Evaluation, U.S. Government Printing Office, noviembre de 1983; R. Lowe, Regulation of Polygraph Testing in the Employment Context: Suggested Statutory Control on Test Use and Examiner Competence, 15 U.C.D. L. Rev. 113,124-126 (1981).
El polígrafo opera bajo la teoría de que un individuo refleja ciertas características fisiológicas predecibles cada vez que miente intencionalmente. No es, por lo tanto, técnicamente un detector de mentiras, ya que no puede indicar directamente si la persona que se somete a la prueba está min-*46tiendo o es veraz. (6) Es el técnico que administra la prueba el que interpreta las reacciones de la persona y determina si mintió o dijo la verdad. (7)
La subjetividad de la evaluación que hace este técnico sobre la veracidad o mendacidad de una respuesta, (8) combi-*47nada con la falta de entrenamiento adecuado, experiencia y competencia de muchos de ellos (9) y la ausencia de sumisión voluntaria real de parte del obrero que está siendo exami-nado, hacen altamente cuestionable la confiabilidad de la prueba.
HH HH HH

La prueba del polígrafo en la relación obrero-patronal

En la relación obrero-patronal, el polígrafo se utiliza con varios propósitos: para determinar veracidad cuando se está investigando algún incidente o asunto especifico (prueba específica); para detectar algún incidente sobre el cual el patrono no tiene conocimiento aún o como mecanismo para evitar o desalentar el hurto o el mal uso de la propiedad del patrono (prueba periódica) ;(10) o para tratar de predecir la conducta futura del trabajador, empleado o solicitante.(11) *48Los patronos utilizan los resultados de estos exámenes para, entre otras cosas, despedir al empleado, negarle un ascenso o beneficio, o no emplear a una persona que solicita trabajo.
Algunos expertos opinan que el polígrafo no es un instru-mento apropiado para utilizarse en relación con las pruebas periódicas o para predecir comportamiento; que sólo es ade-cuado, bajo ciertas circunstancias, para investigar incidentes específicos. (12) J. Reid y F. Inbau, Truth and Deception, 2da ed., Baltimore, Ed. Waverly Press, 1978; D. Nagle, The Polygraph in the Workplace, 18 U. Rich. L. Rev. 48 (1988).
Durante la prueba del polígrafo al obrero se le pueden hacer preguntas no relacionadas con el asunto que está bajo investigación o con los intereses legítimos del patrono, preguntas impropias que invaden su intimidad. (13) El técnico, durante la entrevista preliminar y al dar la prueba, puede preguntar, por ejemplo, sobre aquellos asuntos que al patrono le interese saber la reacción o el parecer del obrero y *49sobre los cuales el obrero normalmente no vendría obligado a informar; asuntos tales como su conducta pasada relacionada con actividades gremiales (14) o políticas, sus preferencias sexuales, creencias religiosas o conducta delictiva ocurrida en tiempos remotos o conducta de alguna naturaleza que a la persona no le interese divulgar. Debido a que el polígrafo regis-tra las reacciones fisiológicas de la persona aunque ésta re-húse o se niegue a contestar, la persona que es sometida a la prueba del polígrafo no puede decidir qué preguntas contesta y qué preguntas se niega a contestar. Esto distingue y clara-* mente diferencia la prueba del polígrafo de un cuestionario o interrogatorio, donde la persona puede objetar o no contestar las preguntas que por su contenido no son pertinentes o inva-den áreas protegidas. La prueba del polígrafo interviene direc-tamente con los pensamientos y las ideas de la persona y ésta no tiene control sobre lo que divulga, aunque permanezca ca-llada. (15) Nagle, op. cit.; Lowe, op. eit.; A. Westin, Privacy *50and Freedom, Nueva York, Ed. Atheneum, 1967, págs. 239-240; B. Stack, Polygraphs and Privacy, Statutory Intervention is Needed to Protect Private Worker’s Rights, 59 Fla. B. J. 19,20 (1985).
Recientemente, en Estados Unidos, se ha desarrollado la práctica de condicionar la obtención o retención de un empleo o trabajo a que la persona se someta a pruebas de polígrafo. (16) Esta práctica ha tomado gran auge, tanto en las empresas privadas (17) como en la esfera gubernamental. (18) *51Con estas pruebas se pretende auscultar el pensamiento de la persona y supuestamente verificar, de forma “objetiva”, la veracidad de la información obtenida de los trabajadores o solicitantes a empleo, o predecir su conducta futura. (19)
En la actualidad hay veintisiete (27) estados que prohí-ben o limitan el uso del polígrafo dentro del contexto de la relación obrero-patronal, ya fuere como condición para obte-ner o retener un empleo (20) y dieciocho (18) estados que regulan la profesión de técnico de pruebas del polígrafo.
*52En Puerto Rico no existe reglamentación específica en esta área, aunque se encuentra ante la consideración de la Asamblea Legislativa un proyecto de ley encaminado a prohi-bir el uso del polígrafo en el contexto de las relaciones obrero-*53patronales en la empresa privada, P. de la C. 582, de 19 de agosto de 1985.
Tampoco existen estadísticas sobre el uso del polígrafo en relación con el empleo, ya fuere en la industria privada o en *54la esfera gubernamental. Las pocas estadísticas disponibles demuestran que hubo cinco (5) querellas o consultas al Ne-gociado de Normas de Trabajo del Departamento del Trabajo y Recursos Humanos, relacionadas con el uso del polígra-fo. (21) Cabe señalar que en relación con los hechos que gene-raron las reclamaciones en este caso, el Departamento del Trabajo y Recursos Humanos emitió, el 19 de octubre de 1983, la Consulta Núm. 12296 sobre la legalidad de la Regla 41 del Reglamento de la codemandada Rattan Industries, Inc. Dicha consulta consideró que la Regla 41 era “contraria al orden pú-blico en esta jurisdicción, ya que la misma constituye una invasión a la privacidad [sic] del individuo”.
<¡

El derecho constitucional a la dignidad, integridad 'personal e intimidad del ser humano

A pesar de que los avances tecnológicos y científicos usa-dos correctamente pueden resultar de gran beneficio para la sociedad, no se puede perder de vista que éstos son suscepti-bles a ser mal utilizados y pueden convertirse en instrumentos para esclavizar al hombre y minar lo más preciado para el ser humano: su dignidad, integridad personal e intimidad. Hoy más que nunca debemos tener presente y acatar las palabras de advertencia que emitiera hace casi dos décadas el Juez Aso-ciado Douglas en su disidencia en el caso de Osborn v. United States, 385 U.S. 323, 341-343 (1966), al comentar sobre el riesgo en que se encuentran estos valores en la sociedad mo-derna, y en la cual hizo alusión específica al uso del polígrafo:
Estamos entrando rápidamente en una época en que no existe la intimidad, donde todo el mundo está expuesto a la *55vigilancia todo el tiempo. ... Es usual encontrar cabinas secretas de observación en las oficinas del gobierno, y tele-visión de circuito cerrado en la industria, y hasta en los baños. . . . Las pruebas de personalidad intentan descubrir los pensamientos más íntimos del hombre sobre la vida familiar, la religión, actitudes raciales, origen, política, ateís-mo, ideología, sexo, y cosas por el estilo. . . . Se ha generali-zado la administración de pruebas de polígrafo a empleados del gobierno y de la industria. ... El historial personal de todos los ciudadanos ha aumentado en número y en tamaño. Actualmente se ponen en las computadoras de manera que con sólo apretar un botón se pueden identificar instantánea-mente a todos los infelices, enfermos, sospechosos, margina-dos y excéntricos de la Nación. Estos y muchos otros ejem-plos demuestran una alarmante tendencia a aniquilar gra-dualmente la intimidad y dignidad de nuestros ciudadanos mediante medidas casi imperceptibles. Cada una de estas me-didas tomadas individualmente puede que no tengan ninguna importancia, pero cuando se toman en su totalidad, vemos cómo está empezando a surgir una sociedad muy distinta a cualquiera que hayamos visto — una sociedad en que el go-bierno podrá inmiscuirse a gusto en las regiones más secre-tos de la vida del hombre. (Énfasis suplido y traducción nuestra.)
Vivimos en una época de transición donde la sensibilidad íntima de los pueblos y de las personas parece encontrarse bajo constante acecho. Los avances científicos y tecnológicos ocurren con tanta rapidez que producen crisis subitáneas y originan desviaciones momentáneas en el centro de gravedad de la conciencia pública. La función social de pequeñas y gra-duales renovaciones continuas para ajustar el Derecho y las leyes a los cambios se imposibilita ante la vertiginosa rapidez con que éstos se suceden. Esta actividad de osmosis y endos-mosis con el medio ambiente se ha interrumpido, y las leyes y el Derecho han quedado a la zaga de esta transformación, que a veces amenaza con socavar los cimientos de las creen-cias y valores más arraigados de la sociedad.
*56La credibilidad y veracidad que la sociedad le otorga a los mecanismos científicos y a los técnicos o “expertos” que utilizan los desarrollos modernos, junto con la inherente curiosidad del ser humano por los asuntos de sus semejantes y la avidez que la sociedad ha demostrado por la recopilación y compilación de información, han convertido a nuestra sociedad en una de expedientes, altamente reglamentada, (22) donde la intimidad, dignidad e integridad personal del ser humano se encuentran cada día en mayor peligro de perderse o quedar intolerablemente limitadas o menoscabadas. Esto no se puede ni se debe permitir. Tenemos el deber de canalizar esta tendencia y los desarrollos tecnológicos y científicos, de forma tal que derivemos sus beneficios sin que se le aseste un golpe mortal a lo más preciado en la vida de todo ser humano en una sociedad democrática: su dignidad, integridad e intimidad. (23) Nuestra Constitución es guardadora de estos va-*57lores y por ende es a sus disposiciones a las que tenemos que dirigirnos erigiéndolas como los guardianes máximos de estos valores ético-morales, que son consustanciales con la natura-leza humana e indispensables para la convivencia en una so-ciedad democrática.
En épocas críticas como la que vivimos, de crisis econó-mica, (24) creciente desempleo(25) y alta incidencia criminal(26) que atenta contra la seguridad personal de todos los integrantes de nuestra sociedad, donde los valores sociales pa-recen estar en proceso de. mutación y las instituciones básicas bajo constante asedio, gravita la tentación de anteponer lo que se percibe en un momento dado como un mecanismo rá-pido y efectivo para obtener un fin legítimo y conjurar uno de los múltiples problemas que acosan y agobian a nuestra sociedad, aunque esto lleve consigo dar al traste con los valores ético-morales más fundamentales del hombre: su dignidad, integridad y derecho a la intimidad.
Tenemos el deber de resistir esta tentación. Debemos sen-tar las pautas para el uso adecuado de los adelantos científicos y tecnológicos, de forma tal que nos ayuden a confrontarnos con los difíciles problemas de la sociedad moderna, sin que la ansiedad por soluciones fáciles y rápidas nos haga perder de vista la necesidad de proteger y preservar los valores más esenciales para el hombre.(27) “Debe recordarse que la cien-*58cia y técnica vive una voluntad de poder no restringida por valoraciones, que puede llevar a un despotismo más o menos fuerte de la vida social que esquematiza y uniforma sin tomar en cuenta lo individual, lo humano.” (28)
V

Análisis del problema constitucional

La Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico, Art. II, Secs. 1, 7, 8, y 16, en sus partes pertinentes, disponen:
Sec. 1. [Dignidad e igualdad del ser humano ...]
La dignidad del ser humano es inviolable....
See. 7. [Derecho al disfrute de la propiedad...]
Se reconoce como derecho fundamental del ser humano el derecho ... al disfrute de la propiedad. .. . Ninguna persona será privada de su . . . propiedad sin debido proceso de ley, . . .
See. 8. [Protección contra ataques a la honra, a la reputa-ción y ala vida privada]
Toda persona tiene derecho a protección de ley contra ata-ques abusivos a su honra, a su reputación y a su vida pri-vada o familiar.
Sec. 16. [Derechos de los empleados]
Se reconoce el derecho de todo trabajador a escoger libre-mente su ocupación y a renunciar a ella, ... a protección contra riesgos para su salud o integridad personal en su tra-bajo o empleo, . . .
En relación con la Sec. 1, el Informe de la Comisión de la Carta de Derechos rendido a la Convención Constituyente in-dicó que “[e]l propósito de esta sección es fijar claramente *59como base consustancial de todo lo que sigue el principio de la dignidad del ser humano”. (29) Sobre la See. 8 se dijo que “[s]e trata de la inviolabilidad personal en su forma más completa y amplia [y que e] 1 honor y la intimidad son valores del individuo que merecen protección cabal, no sólo frente a atentados provenientes de otros particulares, sino tam-bién contra ingerencias abusivas de las autoridades. La fór-mula propuesta en la sección 8 cubre ambos aspectos. . . La inviolabilidad de la persona se extiende a todo lo que es nece-sario para el desarrollo y expresión de la misma”. (30)
Con respecto a la declaración constitucional de que “ [1] a dignidad del ser humano es inviolable”, el delegado Jaime Benitez manifestó :
Es la afirmación relativa al principio moral de la democracia; el principio de que el ser humano y su dignidad constituyen la razón de ser y la justificación de la organización polí-tica .. . entendemos que la expresión en su sobria declaración abarca la totalidad de los principios que más adelante van a desenvolverse y a puntualizarse según se requiere en cada caso. (31) (Énfasis suplido.)
El derecho constitucional a la intimidad ha sido objeto de amplia discusión en nuestra jurisprudencia. En P.R. Tel. Co. v. Martínez, 114 D.P.R. 328 (1983), reconocimos la supremacía de este derecho como uno de los derechos de la personalidad, de índole innata y privada, inherente al hombre. Ya en García Santiago v. Acosta, 104 D.P.R. 321, 324 (1975), habíamos afirmado que:
... [T\a intromisión en la vida privada sólo ha de tolerarse cuando así lo requieran factores superantes de salud y segu-ridad públicas o el derecho a la vida y a la felicidad del ser humano afectado. No menos exige la Constitución del Es-*60tado Libre Asociado al declarar que la dignidad del ser hu-mano es inviolable, y al condenar el discrimen por motivo de nacimiento, origen o condición social. (Énfasis suplido.)
Este mismo principio fue reafirmado en Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978), donde indicamos que el concepto de la digindad se ha considerado como una de las piedras angulares del sistema legal.
De otra parte, en Sucn. de Victoria v. Iglesia Pentecostal, 102 D.P.R. 20, 28 (1974), hicimos hincapié sobre la importan-cia de la libertad de pensamiento, indicando que sin esa liber-tad “no puede existir una sociedad libre”. Para garantizar y proteger esta libertad sostuvimos el derecho constitucional a la intimidad de la familia aun frente al importante y fundamental derecho, también de jerarquía constitucional, de la libertad de culto. Allí expresamos que “[no concebíamos] de-recho de posición preferente a la libertad de estar y sentirse tranquilo en su casa”, ya que es allí donde se le brinda a la persona la oportunidad para la serenidad y reflexión, indispensables ingredientes de la libertad de pensamiento.
Al analizar y discutir el derecho a la intimidad y sus raí-ces constitucionales, en E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436, 439-440 (1975), indicamos que:
El reconocimiento del derecho a la intimidad en la Consti-tución de Puerto Rico obedeció básicamente a dos factores. Se estaba respondiendo, en primer término, a un concepto del individuo hondamente arraigado en nuestra cultura. . . .
En segundo término, se quería formular una Carta de Derechos de factura más ancha que la tradicional, que reco-giese el sentir común de culturas diversas sobre nuevas cate-gorías de derechos. De ahí que la Declaración Universal de los Derechos del Hombre y la Declaración Americana de los Derechos y Deberes del Hombre ejerciesen una influencia tan significativa en la redacción de nuestra Carta de Dere-chos.
En el caso de autos, nos encontramos frente a una inter-ferencia con una de las áreas de intimidad más preciada para *61el ser humano: su mente, sus pensamientos. Se le está exi-giendo a una persona que para que pueda trabajar como eba-nista permita la intrusión de su patrono en sus pensamientos. Esto lo exige el patrono por ser un mecanismo económico y efectivo para proteger su propiedad.
El demandante, un ebanista, en su búsqueda legítima del sustento diario, no debe tener que abdicar su derecho a la intimidad permitiendo que el patrono invada su mente y ausculte sus pensamientos. Ambos derechos —a la intimidad y al trabajo— son consustanciales con la dignidad humana.. En este caso, no se han demostrado circunstancias especiales de amenaza real a nuestra seguridad nacional, o un grave peligro para el orden social, o cualquier otro interés apremiante del Estado (32) que justifique la restricción de este importante y fundamental derecho.
Independientemente del grado de confiabilidad que llegue a alcanzar la prueba del polígrafo, su intrusión con la mente del ser humano, con su intimidad, es tal, que éste pierde la libertad de controlar la divulgación de sus propios pensamientos. Esta invasión a la intimidad del hombre sólo puede tolerarse cuando no existan medios menos drásticos para la protección de intereses apremiantes del Estado, y aun así, sólo cuando estén presentes garantías adecuadas,(33) de *62forma tal que esta invasión se limite a lo que sea estricta-mente necesario. Nuestra Constitución garantiza que poda-mos acotar una parte de nosotros mismos libre de la intromi-sión tanto del Estado como de los ciudadanos privados.
Los derechos a la dignidad, integridad personal e intimidad son derechos constitucionales fundamentales que gozan de la más alta jerarquía y constituyen una crucial dimensión en los derechos humanos. Su protección es necesaria para que se pueda lograr una adecuada paz social o colectiva. Una persona respetada en su intimidad y dignidad —que no es otra cosa que el amplio y, en ocasiones, complejo mundo interior individual— sentirá y vivirá la paz, el respeto y la consideración merecida por todo ser humano en una sociedad. Es de esperarse, pues, que esos mismos sentimientos, vitales para una ordenada, racional y pacífica convivencia social, sean proyectados de manera efectiva a nuestro orden social.
Además, dentro del ámbito de las relaciones obreropatronales en una sociedad con una tasa de desempleo de un 23.4%, resulta imposible que se produzca una renuncia verdaderamente voluntaria al derecho a la intimidad, cuando esta renuncia se antepone como requisito para obtener o retener un empleo. El riesgo de perder o no obtener el empleo y la posición de desventaja que ocupa el trabajador frente al patrono impiden que se pueda lograr una renuncia realmente voluntaria y libre. (34) Esto añadido al hecho de que en la *63prueba del polígrafo la persona se ve impedida de evitar que se registren sus reacciones fisiológicas aunque rehúse contes-tar, y que por lo tanto, esto imposibilita que pueda saber de antemano los contornos de su renuncia, hace que la persona pierda el control de lo que está dispuesta a revelar, de la inti-midad a que está dispuesta a renunciar. Bajo estas circunstan-cias es imposible que se cumpla con los criterios establecidos en P.R. Tel. Co. v. Martínez, supra, pág. 343. Allí dijimos que la renuncia al derecho constitucional a la intimidad tiene que ser “patente, específica e inequívoca” y que “[sjalvo esto, el derecho a la intimidad es inviolable”, ya fuere por el Estado, una entidad particular o cualquier ciudadano.
En ausencia de circunstancias especiales que configuren intereses apremiantes del Estado, nuestra sociedad requiere que inclinemos la balanza en favor de la protección de los derechos del obrero a la intimidad, dignidad y a estar protegido contra riesgos para su integridad personal en el trabajo, frente al derecho del patrono al disfrute de su propiedad privada. Para proteger su propiedad, el patrono debe optar por métodos de investigación que sean menos invasores de la intimidad del obrero. Por lo tanto, conforme a todo lo anterior, resolvemos que la Regla 41 del Reglamento de la codemandada Rattan Industries, Inc. es inconstitucional. Los hechos de este caso no justifican que se someta al demandante a la prueba del polígrafo.
*64VI

Remedios para la protección de los derechos constitucionales

Repetidamente hemos resuelto que el carácter y primacía del derecho a la intimidad opera ex proprio vigore y puede hacerse valer aun entre personas privadas. Colón v. Romero Barceló, 112 D.P.R. 573, 576 (1982); Figueroa Ferrer v. E.L.A., supra; E.L.A. v. Hermandad de Empleados, supra; Alberio Quiñones v. E.L.A., 90 D.P.R. 812 (1964); González v. Ramírez Cuerda, 88 D.P.R. 125 (1963). A igual conclusión tenemos que llegar en lo que respecta al derecho constitucional que propugna la inviolabilidad de la dignidad del ser humano y aquel que protege a todo trabajador contra riesgo a su integridad personal en el trabajo.
También hemos reconocido el derecho a ser indemnizado por los perjuicios que se causen cuando un ciudadano privado interfiere con uno de estos derechos. Colón v. Romero Barceló, supra. Esta acción de daños no impide que la persona afectada salvaguarde y proteja su derecho a la intimidad y a la integridad personal en el trabajo mediante el uso del recurso de injunction. P.R. Tel. Co. v. Martínez, supra; Sum. de Victoria v. Iglesia Pentecostal, supra.
Aclarados estos extremos, podemos concluir que el demandante Ariel Arroyo tenía derecho a impedir, mediante el uso del recurso de injunction, que se le obligase a someterse a la prueba del polígrafo como condición para retener su empleo de ebanista. Podía, de esta forma, proteger su derecho constitucional a la intimidad y a su integridad personal en el trabajo, al mismo tiempo que preservaba su dignidad como ser humano. También tenía derecho a recobrar cualesquiera daños que se le hubiera ocasionado, como consecuencia de las actuaciones de los demandados tendentes a violar estos derechos constitucionales.
*65El hecho de que la violación de los derechos constitucionales en este caso haya ocurrido dentro del contexto de la relación obrero-patronal y que se trate de un obrero contratado sin tiempo determinado (employment-at-wül), no implica que éste haya renunciado a sus derechos constitucionales y se vea impedido de obtener un remedio real y efectivo que los vindique. A pesar de que, como regla general, a un obrero o trabajador contratado sin tiempo determinado se le puede despedir por justa causa, sin causa o por causa injustificada y que bajo estas circunstancias el único derecho que le asiste es el provisto por la Ley Núm. 80 de 30 de mayo de 1976; no es menos cierto que una excepción a esta norma es que el despido se haga con el propósito y la intención de frustrar o subvertir, o que tenga el efecto de frustrar o subvertir una clara política pública. (35) En relación con los contratos sin término determinado, la legislación laboral se ha interpuesto para impedir que al separarse al empleado éste quede en total desamparo económico mientras gestiona y consigue nuevo empleo. (36) Cassasús v. Escambrón Beach Hotel, 86 D.P.R. 375, 379 (1962). Por lo tanto, esta legislación no puede operar para privar al obrero de los remedios apropiados para vindicar eficazmente sus derechos constitucionales. En el caso *66de autos se trata de una conducta del patrono que le violó los derechos constitucionales fundamentales al empleado. Esta-mos en presencia de un despido injustificado que subvierte una política pública de rango constitucional. Ante estas circuns-tancias, el demandante tenía derecho a instar una acción de injunction y a reclamar los daños que se le ocasionaron.
Por los fundamentos expuestos y con sujeción a los pro-nunciamientos vertidos, se dicta sentencia en la que se revoca la sentencia recurrida y se devuelve él caso al tribunal de ins-tancia para que continúen los procedimientos compatibles con esta opinión.
El Juez Asociado Señor Rebollo López emitió voto explica-tivo de conformidad. Los Jueces Asociados Señores Negrón García y Hernández Denton emitieron opiniones concurrentes y disidentes. El Juez Presidente Señor Pons Núñez se inhibió.
—O—

(1) El demandante tituló tanto la demanda enmendada presentada el 20 de octubre de 1983 como la presentada el 10 de noviembre de 1983, sim-plemente “Demanda Enmendada”. Queremos indicar que ésta no es la mejor práctica, ya que tiende a confundir y dificulta el poderse referir con clari-dad a cualesquiera de ellas. El título con que se designe cada documento sometido a un tribunal debe distinguirse y diferenciarse para facilitar su identificación.


(2)Fue en la segunda demanda enmendada que el demandante solicitó que se dictara una orden de entredicho provisional para exigirle a los de-mandados “que lo reinstalar [a] n en su empleo, . . . que ces[aran] de su in-tención y/o de sus actos de obligar [lo] a someterse al examen de polígrafo hasta que se dilucid [asen] las controversias planteadas y se celebr[ase] la vista del Injunction Preliminar”. El 14 de noviembre de 1983 el tribunal dictó orden de entredicho provisional y señaló para el 23 de noviembre de 1983 la vista del injunction preliminar.


(3)Esta sentencia se tituló “Proyecto de Sentencia Sumaria”. Quere-mos una vez más reiterar lo que expresáramos en Malavé v. Hosp. de la *43Concepción, 100 D.P.R. 65 (1971), y Román Cruz v. Díaz Rifas, 113 D.P.R. 500, 508 (1982): los “proyectos de sentencia, utilizados correctamente, ali-vian la pesada carga que llevan nuestros jueces, ya que les sirven como punto de partida o como papeles de trabajo (working papers) en la confec-ción de la sentencia que finalmente emiten”. Sin embargo, constituye prác-tica indeseable “ ‘firmar a ciegas’ dichos proyectos de sentencia”, sin si-quiera tomar en cuenta que la sentencia que firman lleva el título de “Pro-yecto de Sentencia Sumaria”.


(4)L. Burkey, The Case Against the Polygraph, 51 A.B.A.J. 855 (1965); Congress of the United States, Office of Technology Assessment, Scientific Validity of Polygraph Testing, A Research Review and Evaluation, U.S. Government Printing Office, noviembre de 1983.
Para que el resultado de la prueba sea confiable, es preciso que la persona a ser examinada esté en condiciones físicas y mentales apropiadas. Esto es así, porque las condiciones físicas y sicológicas de una persona pue-den afectar las reacciones fisiológicas que se van a medir mediante el polí-grafo. Para la confiabilidad de la prueba, también es necesario que la persona se someta voluntariamente al examen, pues sólo con la más completa cooperación de la persona a quien se le está administrando la prueba puede el técnico formar una opinión “experta” sobre la presencia o ausencia de engaño o falsedad en sus respuestas.


(5) Los tipos de preguntas que generalmente se utilizan para la prueba del polígrafo han sido clasificadas como: (1) irrelevantes —son aquellas que deben producir poca o ninguna reacción porque se refieren a hechos conocidos no relacionados con el asunto que está bajo investigación— estas preguntas están diseñadas principalmente para obtener la base normal fisio-lógica para determinar las contestaciones veraces bajo las condiciones del examen; (2) relevantes o críticas —son preguntas que van dirigidas a de-terminar el conocimiento que tiene la persona sobre el asunto que se está investigando; (8) control —estas preguntas se diseñan en la entrevista pre-liminar que se lleva a cabo entre el técnico y la persona que va a someterse a la prueba del polígrafo y se basan en falsedades, su propósito es obtener un ejemplo de la reacción fisiológica de la persona cuando miente. Scientific Validity of Polygraph Testing, A Research Review and Evaluation, op. cit., Cap. 2; D. Nagle, The Polygraph in the Workplace, 18 U. Rich. L. Rev. 43, 54-68 (1983).


(6)Burkey, op. cit., pág. 856 n. 9; Use of Polygraph as “Lie Detectors” by the Federal Government: Hearings Before the Subcomm. of the House Comm, on Government Operations, 88th Cong., 1st Sess., pt. 1, pág. 8 (1964).


(7)En Thorne v. City of El Segundo, 726 F.2d 459, 469-470 (9no Cir. 1983), en el área gubernamental y en relación con el uso del polígrafo para solicitantes al cuerpo de la Policía, el Tribunal determinó que violaba la Ley de Derechos Civiles Federal de 1871 (42 U.S.C. see. 1983), el que se le exigiera al solicitante que se sometiera a la prueba del polígrafo como con-dición de empleo. En este caso no se habían establecido normas, guías, defi-niciones o limitaciones y se dependía de lo que el técnico del polígrafo esti-mase que en su opinión era relevante para el empleo en cada caso en particular. Este tipo de delegación a un técnico o “experto” no se puede legi-timar. Allí se dijo:
“No se le puede exigir a una persona que para poder obtener el bene-ficio de un empleo con el Estado renuncie a sws derechos constituciona-les. . . . Mientras más fundamentales sean los derechos que queden afecta-dos por las actividades del Estado, mayor ha de ser el interés del Estado en seguir el curso de acción trazado....
“Dada la total carencia de criterios para efectuar la evaluación, no podemos legitimar en este caso la búsqueda de ‘desviaciones pervertidas’ por parte del demandado. El riesgo de justificar, a base de un prejuicio contra o desaprobación individual de la conducta protegida, la violación de un dere-cho importante constitucionalmente protegido, es demasiado grande. El pro-pósito mismo de la protección constitucional de las libertades individuales es el impedir esta coacción mayoritaria y caprichosa . . . (‘podría decirse con toda justicia que la Carta de Derechos en general, y la Cláusula de Debido Proceso en particular, fueron diseñadas para proteger los frágiles valores dé una ciudadanía vulnerable, contra la exagerada preocupación por la efi-ciencia y eficacia característica de funcionarios gubernamentales encomia-bles, no menos, y tal vez más, que de funcionarios mediocres.’).” (Citas omitidas, traducción nuestra y énfasis suplido.)


(8)En Hester v. City of Milledgeville, 598 F. Supp. 1456, 1475 (C.D. Ga. 1984), se dijo que el resultado de la prueba del polígrafo no era otra cosa que la opinión personal del técnico del polígrafo sobre la manera veraz o falaz en que la persona interrogada respondió durante la entrevista pre-liminar y durante la sesión de preguntas y respuestas hechas mientras las registra el instrumento del polígrafo.


(9) En Puerto Rico no existe ley o reglamentación que asegure que todo técnico de polígrafo tenga por lo menos una competencia mínima que lo ca-pacite para suministrar una prueba de polígrafo que pueda resultar con-fiable. Se ha dicho que en Estados Unidos el 80% de los técnicos que ad-ministran pruebas de polígrafos no están cualificados para administrar estas pruebas. Burkey, op. cit., pág. 856; Use of Polygraphs as “Lie De-fectos” by the Federal Government (testimonio de Fred Inbau), op. cit., pt. 1, pág. 8.


(10) La teoría de los patronos usualmente es que el empleado no incu-rrirá en conducta delictiva si sabe que mediante el uso periódico de la prueba del polígrafo el patrono podrá detectar prontamente la falta come* tida.


(11)E1 instrumento del polígrafo en sí no registra mentiras o siquiera el estado fisiológico que acompaña el mentir. Lo que hace es medir cambios generados por tensión emocional (emotional stress). Esta tensión puede ser causada por mentir o por el miedo de que la inocencia no sea probada o por coraje al ser sospechoso o por cualquier otro estímulo diferente. Más aún, el mentir no resulta en un sentido de culpabilidad, miedo o ansiedad en todas las personas; en algunas resulta en satisfacción, aburrimiento o cual-quier estado libre de tensión. Por lo tanto, mientras algunas personas ino-centes pueden ser falsamente acusadas por el detector de mentiras, otras culpables pueden resultar inocentes (beat it). M. Coghill y E. Gruenfeld, The Lie Detector in Employment, 2 Key Issues Series 11 (Rev. 1973). N.Y. *48State School of Industrial and Labor Relations, Cornell University. “Como cuestión de hecho cualquier palabra que dé la casualidad que tenga una fuerte connotación emocional para un individuo y que sea incluida en una pregunta crítica puede producir una reacción que puede ser erróneamente interpretada como una mentira”. (Traducción nuestra.) B. Smith, The Polygraph, Scientific American 25, 30 (enero 1967). Véase también B. Kleinmuntz, Trial by Polygraph, 21 Trial 32, 34 (Núm. 9 de 1985).


(12) Cuando no se está investigando algún incidente en específico, como sucede con la prueba periódica o con la que se le suministra a un solicitante para empleo o ascenso, resulta difícil confeccionar preguntas sencillas, pre-cisas y específicas, que contengan sólo un elemento, como se requiere para que la persona a quien se le somete a la prueba pueda contestar simplemente en la afirmativa (sí) o en la negativa (no). Esta manera de formular pre-guntas es indispensable para que las reacciones que el instrumento del polí-grafo mide reflejen correctamente la posición de la persona a quien se eva-lúa con respecto al contenido de cada pregunta.


(13)La American Civil Liberties Union objeta a estas pruebas, porque se pueden hacer preguntas que invaden la intimidad del individuo, estiman que hay otras maneras de cotejar o comprobar veracidad que son menos in-trusivas. V. Quade, Use of Honesty Test Raises Privacy Issue, 68 A.B.A.J. 671 (1982).


(14)En determinadas circunstancias, y como regla general, el uso del polígrafo con obreros unionados podría constituir práctica ilícita del tra-bajo, pues podría considerarse una acción concertada para discriminar en el empleo debido principalmente al posible contenido de las preguntas. C. Craver, The Inquisitorial Process in Private Employment, 63 Cornell L. Rev. 1, 9 (1977).


(15)En Alemania, el tribunal de mayor jerarquía, dentro del contexto de un caso criminal, resolvió que las pruebas de polígrafo violaban la liber-tad del individuo para tomar sus propias decisiones y actuar de conformidad con su voluntad. De acuerdo con ese tribunal, estas pruebas le violaban al acusado su condición ética como una personalidad independiente moral. El tribunal expresó:
“Estos principios de derecho constitucional y de procedimiento criminal están cimentados en el hecho de que, al enfrentarse a la comunidad, aun un sospechoso o uno que merezca ser castigado se considera una persona moral independiente; al establecerse su culpa, éste puede y debe expiarla bajo la ley que ha sido violada; sin embargo, más allá de tales restricciones estatu-tarias, no dehe sacrificarse su personalidad al propósito público de combatir el crimen, aunque esto es sin duda muy importante.” (Énfasis suplido y tra-ducción nuestra.) Sentencia de Bundesgerichtshof (I. Strafsenat), 16 de febrero de 1954, 5 Entscheidungen des Bundesgerichtshofes in Strafsachen 332, 334. Según citado en H. Silving, Testing of the Unconscious in Criminal Cases, 69 Harv. L. Rev. 683, 688, 689 (1956).
*50La Constitución de la República Alemana de Bonn dispone:
“La dignidad del ser humano es inviolable. Toda autoridad estatal tiene el deber de respetarla y protegerla.” Art. I, Sec. 1.
Sobre este particular véase también, H. Kaganiee, Lie-Detector Tests and “Freedom of the Will” in Germany, 51 Nw. U.L. Rev. 446 (1956); H. Gutteridge, The Comparative Law of the Right to Privacy — I The Law of Germany and Switzerland, 47 L.Q. Rev. 203 (1931).


(16) Varios comités congresionales que han investigado y estudiado el uso del polígrafo y los exámenes sicológicos en relación con empleados fede-rales, han recomendado enérgicamente, como mecanismo para proteger a los empleados federales de intromisiones indebidas e innecesarias en su intimi-dad, que se apruebe legislación que reglamente o prohíba totalmente el uso de estas pruebas. Hearings on Psychological Testing Procedures and the Rights of the Federal Employees, Before the Subcomm. on Constitutional Rights of the Senate Comm, on the Judiciary, 89th Cong., 1st Sess. (1965); Hearings on Special Inquiry on Invasion of Privacy, Before a Subcomm. of the House Comm, on Government Operations, 89th Cong., 1st. Sess. (1965); Hearings on Polygraph Control and Civil Liberties Protection Act, Before the Subcomm. on the Constitution by the Senate Comm, on the Judiciary, 95th Cong., 1st & 2nd Sess. (1977-78).


(17)Algunas de las razones que con más frecuencia se han aducido para explicar este auge son la necesidad que tiene el patrono de protegerse contra hurtos, la ayuda que estos mecanismos ofrecen para escoger las mejores personas para propósitos de empleo, retención o ascenso y lo rela-tivamente poco costoso, rápido y efectivo que resulta implantar un sistema de pruebas de polígrafo. J. Reid y F. Inbau, Truth and Deception, 2da ed., Baltimore, Ed. Waverly Press, 1978; Nagle, op. cit.; Nota, Lie Detectors in Private Employment: A Proposal for Balancing Interests, 33 Geo. Wash. L. Rev. 932 (1965).


(18)En el 1982, se sometió entre uno (1) a cuatro (4) millones de soli-citantes y empleados a la prueba del polígrafo como condición para la ob-tención o retención del empleo. Se estima que el 30% de las quinientas (500) compañías más grandes de Estados Unidos con regularidad exigen a sus *51empleados que se sometan a estas pruebas. B. Stack, Polygraphs and Privacy, Statutory Intervention is Needed to Protect Private Worker’s Bights, 59 Pla. B. J. 19, 20 (1985); S. Gardner, Wiretapping the Mind: A Call to Regulate Truth Verification in Employment, 21 San Diego L. Rev. 295, 296 (1984). Resulta verdaderamente impresionante que durante la última dé-cada el aumento en el uso del polígrafo en Estados Unidos en la esfera obrero-patronal ha sido tal, que el número de pruebas practicadas a em-pleados o solicitantes de empleo sobrepasa, por mucho, el número de las ad-ministradas en relación con investigaciones criminales realizadas por miem-bros de las fuerzas policíacas. Nagle, op. cit.
De otra parte, como resultado de las investigaciones congresionales sobre el uso del polígrafo y las interrogantes que han surgido sobre su confiabilidad en los círculos empresariales y en la mente del público en general, el Pentágono redujo drásticamente el número de pruebas del polí-grafo y el Departamento de Defensa de Estados Unidos dejó de utilizarlo para vigilar a sus empleados y evaluar a los solicitantes. Coghill y Gruen-feld, op. cit.


(19)Las justificaciones que se han ofrecido para su uso han sido bas-tante variadas y cubren una amplia gama, desde la seguridad nacional y pública, hasta la necesidad de verificar la existencia de pillaje en una ofi-cina, desalentar el hurto u obtener información que permita escoger al mejor candidato para un puesto o la concesión de algún beneficio. D. Her-mann III, Privacy, The Prospective Employee, and Employment Testing: The Need to Restrict Polygraph and Personality Testing, 47 Wash. L. Rev. 73 (1971); Scientific Validity of Polygraph Testing, A Research Review and Evaluation, op. cit.; Privacy a Public Concern: A Resource Document (Based on the Proceedings of a Seminar on Privacy Sponsored by the Domestic Council Committee on the Right of Privacy and the Council of the State Governments), U.S. Government Printing Office, agosto de 1975.


(20) Alaska, Tit. 23, Cap. 10, Sec. 23.10.037, Estatutos de Alaska, esta ley prohíbe que el patrono solicite o sugiera a un empleado o a una persona que está solicitando empleo que se someta a la prueba del polígrafo como condición de empleo, exceptúa de esta disposición a la Policía; la vio-lación de esta sección constituirá un delito menos grave; California, See. *52432.2 del Código Laboral del Estado, Cap. 316, Ley de 2 de septiembre de 1981; Connecticut, Estatutos Generales de Connecticut, Tít. 31, Sec. 31-51g, esta ley define polígrafo como “cualquier tipo de instrumento o aparato mecánico o eléctrico que alegadamente se utilice para poner a prueba, exa-minar, o interrogar individuos con el propósito de determinar su veracidad” (traducción nuestra); Delaware, Tít. 19, Cap. 7, See. 705, Código de Delaware; Distrito de Columbia, Ley D. C. 2-154 efectiva 6 de marzo de 1979; Hawaii, Estatutos de Hawaii Revisados 1968, Tít. 21, Cap. 378, P. II, Sees. 378-21 y 378-22; Idaho, H. B. 204, Cap. 279, Leyes 1973, de 16 de marzo de 1973; Illinois, Sec. 2415.1, Cap. III, Estatutos de Illinois Revisados 1981, el estatuto prohíbe que se hagan preguntas del siguiente tipo en relación con un examen de polígrafo: “creencia o afiliación religiosa; convicciones u opiniones sobre asuntos raciales; convicción o afiliación política; creencia, afiliación o actividades lícitas con respecto a uniones u organizaciones obre-ras ; o preferencias o actividades sexuales” (traducción nuestra); Iowa, H. B. 37, Leyes de 1983, de 6 de mayo de 1983; Maine, Sec. 7166, Cap. 87, 32 Estatutos Revisados Anotados de Maine, H. B. Núm. 91 de 11 de mayo de 1979, este estatuto permite que el empleado voluntariamente solicite que se le someta a la prueba del polígrafo, pero prohíbe que el patrono utilice los resultados del examen en contra del empleado, y requiere que al em-pleado se le dé una copia de la ley cuando solicita someterse a la prueba y que el examen sea registrado o que un testigo del empleado esté presente o ambas cosas; Maryland, Art. 100, Sec. 95, Código de Maryland Anotado, Vol. 1964, Supl. 1974, esta ley requiere que toda solicitud de empleo con-tenga el siguiente aviso: “Bajo la Ley de Maryland, el patrono no puede requerirle o exigirle a una persona que está solicitando trabajo, o a un em-pleado, que se someta a una prueba de polígrafo o detector de mentiras, o a cualquier prueba similar como una condición para darle el empleo o para que continúe en él. Cualquier patrono que viole esta disposición incurrirá en un delito menos grave y podrá imponérsele una multa no mayor de $100.” (traducción nuestra); Massachusetts, Cap. 149, Sec. 19B, Leyes Generales; Michigan, Ley Núm. 44, Leyes de 1982, de 17 de marzo de 1982, esta ley define examen de polígrafo como “un examen para evaluar la tensión psico-lógica, o cualquier otro procedimiento que envuelva el uso de instrumentos o aparatos mecánicos que faciliten o ayuden a detectar el engaño, a cons-tatar la veracidad, o a emitir un juicio diagnóstico sobre cualquiera de los siguientes: incluso una prueba de detector de mentiras, un examen para evaluar la tensión psicológica o cualquier prueba similar” (traducción nuestra); permite que un empleado o una persona que solicita empleo se someta voluntariamente a la prueba del polígrafo, aun así, bajo esta ley hay que informarle al empleado todas las áreas específicas sobre las cuales *53van a preguntar, que tiene derecho a rehusarse a tomar el examen, que puede parar el examen en cualquier momento, que no viene obligado a contestar o dar información, que cualquier información que dé puede ser usada en su contra, a menos que especifique lo contrario por escrito, y hay que pro-veerle al empleado una copia del examen y de todo informe o análisis que se haga por el técnico que administró el examen; Minnesota, Estatutos de Minnesota, Secs. 181.75 y 181.76, esta ley además de prohibir el uso del polí-grafo en la relación obrero-patronal, provee para que se pueda obtener un remedio de injunction y daños; Montana, H. B. 787, Cap. 46, Leyes de 1974; Nebraska, Licensing of Truth and Deception Examiner’s Act, Cap. 81, Art. 19, Ley Núm. 485 de 15 de abril de 1980, esta ley también prohíbe que se hagan preguntas sobre prácticas sexuales, uniones obreras o afiliaciones políticas o religiosas, o relaciones matrimoniales, requiere que se le informe al empleado oralmente y por escrito que el examen es voluntario y que puede pararlo en cualquier momento, el empleado tiene que firmar un formulario en el que dé su consentimiento al examen y las preguntas que se hagan tienen que estar relacionadas con el empleo; no se puede seleccionar a los empleados para darles el examen de una forma discriminatoria, el examen tiene que estar relacionado con alguna investigación específica y los resul-tados del examen no pueden ser lo único que determine su estado en el em-pleo; Nevada, Estatutos Revisados de Nevada, Tít. 54, Cap. 648A; Nueva Jersey, Estatutos de Nueva Jersey, Tit. 2C, Cap. 40A, este estatuto excluye de la prohibición a aquellos patronos que se dediquen a la manufactura, distribución o expendio de narcóticos o sustancias peligrosas controladas y dispone que una copia escrita del informe sobre los resultados del examen se le provea al empleado a petición de éste, y que la información obtenida a través del examen no se le suministrará a ningún otro patrono o persona; Nueva York, Cap. 30, Leyes de 1978, Ley Laboral, Art. 20-B, Psychological Stress Evaluators and Employment, Secs. 733 a 739; Oregon, Secs. 659.225 a 659.227 de los Estatutos Revisados de Oregon; Pennsylvania, Tit. 18, Sec. 7321 del Código Penal; Rhode Island, Tit. 28, Cap. 6.1 de las Leyes Gene-rales; Utah, Código de Utah Anotado, Tit. 34, Cap. 34, Sec. 34-37-16; Virginia, Código de Virginia, See; 40.1-51.4:3; Washington, Código Revisado de Washington, Cap. 49, Secs. 44.120 y 44.130; West Virginia, H.B. 1212 de 26 de marzo de 1983, Secs. 21-5-5a a 21-5-5d, Cap. 21, Art. 5, las prohibi-ciones de esta ley no aplican a empleados de un patrono autorizado a la manufactura, distribución o expendio de drogas, o a las agencias encarga-das del orden público o a las fuerzas militares del Estado, los resultados del examen sólo se pueden utilizar para emplear o continuar empleando a la persona y para ningún otro propósito; Wisconsin, Fair Employment Act, Cap. 334, Sec. 111.37.


(21) Véase Exposición de Motivos del P. de la C. 582, de 19 de agosto de 1985, Para prohibir el uso del detector de mentiras (polígrafo) o de cual-quier otro instrumento análogo por pa/rte de patronos privados con relación a solicitudes o contratos y condiciones de empleo, y fijar penalidades.


(22) A. Miller, The Dossier Society, 1971 U. Ill. L. F. 154-167 (1971); M. Zavala De González, Derecho a la Intimidad, Buenos Aires, Ed. Abeledo-Perrot, 1982, pág. 15: “[E]s significativo el papel invasor y omnipresente del Estado, hasta en los aspectos más recónditos, erigido en enorme Levia-tán, cuyo crecimiento se ve facilitado por el desarrollo y perfeccionamiento de la informática. Las computadoras almacenan millones de datos, y los más íntimos detalles de la vida de los ciudadanos obran en registros que nada dejan escapar y que no olvidan. Las intrusiones en la intimidad, antes consumadas de modo singular y aislado, ahora son frecuentemente masivas y anónimas.”


(23)Privacy, a Public Concern: A Resource Document, op. cit.; Zavala De González, op. cih, págs. 13-14:
“Hasta hace un tiempo relativamente reciente, la intimidad no había sido sentida como un bien frágil y valioso. Ello sólo ha ocurrido cuando la complejidad de la vida actual, de modo especial en las grandes ciudades, el progreso de la ciencia y de la técnica, el desarrollo industrial, la penetra-ción de los medios masivos de comunicación, el vertiginoso aumento de la población mundial, las características de la sociedad de masas (uniformi-dad de la cultura, proliferación de la propaganda), el acentuado interven-cionismo estatal, el creciente avance de la informática, etcétera, han hecho peligrar la intangibilidad espiritual del hombre, y advertir el tremendo ries-go de alienación o dislocación que implicaría la carencia o mutilación de la intimidad, incitando a cimentarla y defenderla.”


(24) Véase Junta de Planificación de P.R., Informe Económico al Go-bernador, 1982-88 y 1988-84.


(25)La tasa de desempleo aumentó de un 13.2 por ciento en 1974 a 20.7 por ciento en 1984. Al momento en que ocurrió el despido del recurrente la tasa era de 28.4 por ciento. Departamento del Trabajo y Recursos Humanos, E.L.A., Empleo y Desempleo en Puerto Rico, septiembre de 1985, Tabla 1.


(26) véaSe Policía de P.R., Informe sobre Criminalidad en Puerto Rico (Datos Preliminares al 31 de octubre de 1985).


(27) «No puede olvidarse la neutralidad axiológica de los adelantos téc-nicos y la posibilidad latente que conllevan de revertir desfavorablemente en contra del mismo hombre que los impulsa: el perfeccionamiento técnico impone un correlativo perfeccionamiento humano.” Zavala De González, op. cit., pág. 14.


(28)Huber, El Derecho en el siglo técnico (disertación), citado por Masnatta, El derecho a la intimidad ante el impacto de técnica, 15 Rev. Fed. Argentina C. Abo. (1971).


(29)4 Diario de Sesiones de la Convención Constituyente 2561 (1951).


(30)Ibíd., págs. 2566 y 2567.


(31)2 Diario de Sesiones, op. eit., pág. 1372.


(32) Aunque el derecho a la intimidad es un derecho fundamental, no es absoluto y circunstancias apremiantes de mayor peso, en ausencia de otras alternativas efectivas, podrían justificar que el Estado específicamente me-diante legislación que contenga las salvaguardas necesarias permita su uso. Por ejemplo, agencias de seguridad pública e industrias farmacéuticas que producen sustancias controladas podrían tener la necesidad de proteger in-tereses sociales más apremiantes que el derecho a la intimidad de los em-pleados.


(33) Estas garantías pueden incluir la reglamentación y supervisión por el Estado del técnico que suministra la prueba (véase escolio 9); la limita-ción de las preguntas que se pueden hacer durante la prueba, así evitando que se hagan preguntas que innecesariamente invadan el derecho a la inti-*62midad, los derechos gremiales y cualquier otro derecho garantizado por la Constitución, como por ejemplo, los de libertad de expresión y asociación. Véanse escolios 13 y 14 y texto que los acompaña.


(34) En relación con el consentimiento del empleado para que se le someta a la prueba del polígrafo, el Tribunal Supremo de Nueva Jersey ex-presó lo siguiente:
. . Tampoco hay garantía de que exista una verdadera voluntariedad [al someterse a una prueba de polígrafo], ya que las necesidades económicas son tales que generalmente el empleado no tiene una opción real. Con fre-*63cuencia, los sindicatos obreros han manifestado nna fuerte hostilidad hacia requerimientos patronales de que los empleados se sometan a pruebas de polígrafo, pues las consideran una invasión indebida del profundamente arraigado derecho a la intimidad y a no autoincriminarse involuntaria-mente.” (Traducción nuestra.) State v. Community Distributors, Inc., 317 A.2d 697, 699 (N.J. Sup. Ct. 1974), citado con aprobación en Perks v. Firestone Tire & Rubber Co., 611 F.2d 1363, 1365-1366 (3er Cir. 1979); Cordle v. General Hugh Mercer Corp., 325 S.E.2d 111, 115 (W. Va. 1984).


(35) Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985); Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. sees. 146-151.
En Estados Unidos se ha reconocido que un empleado puede tener una causa de acción contra el patrono cuando es despedido en una forma que contravenga una política pública importante. Molush v. Orkin Exterminating Co., Inc., 547 F. Supp. 54, 55 (E. D. Penn. 1982); Perks v. Firestone Tire & Rubber Co., supra; L. K. Larson, Unjust Dismissal, Nueva York, Ed. Matthew Bender, 1985, Cap. 1, Sec. 1.01. En Polsky v. Radio Shack, 666 F.2d 824 (3er Cir. 1981), se sostuvo una acción en daños y perjuicios por un despido de un empleado que rehusó someterse a la prueba del polígrafo a pesar de que éste había firmado un relevo.


(36) En Rivera v. Security Nat. Life Ins. Co., 106 D.P.R. 517, 527 (1977), reconocimos que los remedios de las leyes del trabajo “no excluyen la responsabilidad civil de un patrono por conducta torticera en que incu-rriere por otros motivos que no sean la mera violación de [estas leyes]”.